NUMBERS 13-20-00492-CV & 13-21-00085-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


SPEEDY CAR WASH, INCORPORATED
AND CARLOS A. GUERRA, GUARANTOR,                                       Appellants,

                                         v.

GERALD SHER, SUSAN SHER,
SPECIALTY CUISINE, INC. D/B/A
ISLE WASH AND ANDREW SHER,
TRUSTEE,                                                                Appellees.


                  On appeal from the 103rd District Court
                       of Cameron County, Texas.


                                     ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      Appellants Speedy Car Wash, Inc. and Carlos A. Guerra, Guarantor have filed a

motion to determine sufficiency of security and motion for emergency relief seeking to
stay enforcement of the judgments in the underlying causes. See TEX. R. APP. P.

24.4(a)(4); id. R. 24.4(c). We previously granted the motion to stay enforcement of the

judgment, abated the causes, and remanded the case to the trial court to hold a hearing

pursuant to Texas Rule of Appellate Procedure 24. See TEX. R. APP. P. 24.4(c); see also

Kanan v. Plantation Homeowner's Ass'n, Inc., No. 13-11-00282-CV, 2012 WL 593067, at

*1 (Tex. App.—Corpus Christi–Edinburg Feb. 21, 2012, no pet.) (mem. op.).

      The parties have since filed a Joint Stipulation Agreement, in which they stipulate

that the supersedeas bonds filed in the underlying causes are sufficient to supersede the

judgments and that enforcement of the judgments is now suspended pending appeal from

those causes. Having considered the parties’ Joint Stipulation Agreement, we conclude

that appellants’ motion to determine sufficiency of security is now moot. Therefore, we

dismiss appellants’ motion to determine sufficiency of security as moot, vacate our

November 5, 2021 order instructing the trial court to hold a hearing, and reinstate both

appellate causes.



                                                                    PER CURIAM


Delivered and filed on the
17th day of November, 2021.




                                           2